Hill, J.
1. Liens for taxes due the State or any county thereof cover the property of taxpayers liable to tax from the time fixed by law for the valuation of the same in each year until such taxes are paid. Such liens for taxes are superior to all other liens. A sale of property under execution issued from a court of competent jurisdiction does not divest the lien of the State or county for taxes. Phœnix Mutual Life Ins. Co. v. Appling County, 164 Ga. 861 (139 S. E. 674); Wilson v. Boyd, 84 Ga. 34 (10 S. E. 499) ; Planters Warehouse Co. v. Simpson, 164 Ga. 190 (138 S. E. 55). The foregoing principles apply in a case where a bank owning realty becomes insolvent and is placed in the hands of the superintendent of banks under the banking act of 1919 (Acts 1919. pp. 154, 155), and the superintendent, in pursuance of an order granted by the judge of the superior court, makes sale of the realty and conveys the same to a purchaser while the lien of the taxes of the bank for the year in which the sale was made remains outstanding. In such case a purchaser from the superintendent of banks will take the property subject to be levied upon and sold for collection of the taxes. Sections 3 *381and 5 of the said banking act do not prohibit the levy of lawful executions for taxes. See Empire Cotton Oil Co. v. Park, 147 Ga. 618 (95 S. E. 216). Under the facts of this case the sale by the superintendent of banks having been completed, no question was involved as to interference by the levying officer with the possession of the superintendent of banks.
No. 6271.
May 17, 1928.
2. The court erred in ordering the dismissal of the levy upon the ground, that no legal levy could be made under the facts of the case. The case of Herrington v. Tolbert, 110 Ga. 528 (35 S. E. 687), dealt with a sale by an administrator, with reference to which the Civil Code (1910), § 4029, declares: “Where an administrator sells land under proper order of the court of ordinary, liens thereon are divested and are transferred to the fund.”

Judgment reversed.


All the Justices concur.

Post & Arnold and Charles PL. Arnall, for plaintiff. '
Hall & Jones and J. R. Terrell, for defendants.